Citation Nr: 1041935	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-26 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
December 31, 1996 rating decision which did not consider a claim 
of entitlement to a total disability evaluation based on 
individual unemployability.

2.  Whether there was clear and unmistakable error in the 
December 31, 1996 rating decision which granted an increased 
evaluation of 50 percent, but no more, for a psychiatric 
disorder.

3.  Whether there was clear and unmistakable error in the 
December 31, 1996 rating decision which did not award an 
extraschedular rating based on unemployability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to January 1983 
and from November 1984 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).  


FINDINGS OF FACT

1.  No formal or informal claim of entitlement to a total 
disability evaluation for compensation based on individual 
unemployability (TDIU) was received prior to December 31, 1996.

2.  By a December 31, 1996 decision, the RO assigned an 
evaluation of 50 percent for a psychiatric disorder and did not 
award an extraschedular evaluation based on TDIU. 

3.  The unappealed December 31, 1996 rating decision, which 
awarded an evaluation of 50 percent for a psychiatric disorder, 
but no more, considered the correct evidence and law as it then 
existed, did not involve an error that would undebatably lead to 
a different result if such error were corrected, and was 
supported by the evidence then of record.




CONCLUSION OF LAW

The RO's December 31, 1996 decision was not clearly and 
unmistakably erroneous (CUE).  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
generally has a duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  But a motion for CUE 
is not a claim or application for VA benefits and thus VCAA 
requirements are not applicable to CUE motions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).

By an August 1994 rating decision, service connection for a 
psychiatric disorder was granted, and a 30 percent evaluation was 
assigned under 38 C.F.R. § 4.132, Diagnostic Code 9206, effective 
May 2, 1994.  The Veteran did not appeal and the decision became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2010).  By a December 31, 1996 rating decision, the RO awarded 
an evaluation of 50 percent for the Veteran's service-connected 
psychiatric disorder under 38 C.F.R. § 4.130, Diagnostic Code 
9432, effective November 19, 1996.  The Veteran did not appeal 
and the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a).  

In December 2001, the Veteran filed claims seeking entitlement to 
an increased rating for his service-connected psychiatric 
disorder and entitlement to a TDIU.  By a March 2002 rating 
decision, the RO denied entitlement to TDIU.  In June 2002, the 
Veteran filed a notice of disagreement to the March 2002 rating 
decision.  In May 2003, the RO issued a rating decision which 
granted a 100 percent evaluation for the Veteran's service-
connected psychiatric disorder under 38 C.F.R. § 4.130, 
Diagnostic Code 9432, effective December 17, 2001.  In April 
2004, the Veteran filed a notice of disagreement to the May 2003 
rating decision with regard to the effective date assigned for 
the rating increase.  In February 2005, the RO issued a statement 
of the case with regard to the issue of entitlement to an 
effective date prior to December 17, 2001 for the grant of a 
total disability evaluation for service-connected psychiatric 
disorder, and in April 2005, the Veteran perfected his appeal.  
By a March 2007 decision, the Board denied entitlement to an 
effective date prior to December 17, 2001 for the grant of a 
total disability rating for service-connected psychiatric 
disorder.  

RO decisions that are final and binding are accepted as correct 
in the absence of CUE.  38 C.F.R. § 3.105(a).  The question of 
whether CUE is present in a prior determination is analyzed under 
a three-pronged test.  First, it must be determined whether 
either the correct facts, as they were known at the time, were 
not before the adjudicator, that is, more than a simple 
disagreement as to how the facts were weighed and evaluated; or 
that the statutory or regulatory provisions existing at that time 
were incorrectly applied.  Second, the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome.  Third, a determination that 
there was CUE must be based on the record and the law that 
existed at the time of the prior adjudication in question.  See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the kind 
of error to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere 
misinterpretation of facts or failure to fulfill the duty to 
assist does not constitute CUE.  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 
(1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid 
CUE claim requires that the veteran assert more than a 
disagreement as to how the facts were weighed or evaluated). 

Simply claiming CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never satisfy 
the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see 
also Russell, 3 Vet. App. 310.  Similarly, the Court of Appeals 
for Veterans Claims (Court) has rejected as being too broad 
general and unspecified allegations of error based on the failure 
to follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and any 
other general, non-specific claim of "error."  See Fugo, 6 Vet. 
App. at 44.  If a claimant wishes to reasonably raise a CUE 
claim, there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that if true 
would be CUE on its face, the claimant also must give persuasive 
reasons as to why the result of the prior determination would 
have been manifestly different but for the alleged error.  Id.  
There is a presumption of validity to otherwise final decisions, 
and the presumption is even stronger where the decision is being 
collaterally attacked as in a CUE claim.  Id.

The determination regarding CUE must be made based on the record 
and the law that existed at the time the decision was made.  
Damrel, 6 Vet. App. at 245.  Evidence that was not of record at 
the time of the decision cannot be used to determine if CUE 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).  

In July 2007, the Veteran filed the present motion for revision 
of the December 1996 rating based on CUE, alleging that:  1) the 
RO "failed to adjudicate a claim for increased compensation 
based on unemployability that was reasonably raised by the 
evidence of record; specifically, by the November 19, 1996 VA 
exam"; 2) the RO "failed to correctly apply the schedular 
criteria to his claim" because the evidence before the RO in 
1996 showed that the Veteran was entitled to a 100 percent 
schedular rating; and 3) the RO incorrectly failed to award an 
extraschedular evaluation for the service-connected psychiatric 
disorder by failing to "correctly apply 38 C.F.R. § 3.340(a)" 
as "the evidence showed his inability to work due to his 
service-connected bipolar disorder."

I.  Failure to Adjudicate a Claim for TDIU

In his July 2007 motion for revision of the December 1996 rating 
decision based on CUE, the Veteran argued that the RO failed to 
adjudicate his claim for entitlement to TDIU, which was 
reasonably raised by the evidence of record.  The Veteran 
acknowledges that a formal claim for entitlement to a TDIU was 
not filed at the time of the December 1996 rating decision, but 
instead contends that the evidence of record at the time of the 
December 1996 rating decision reasonably raised an informal claim 
of entitlement to a TDIU.

The RO's failure to address an implied claim is properly 
challenged through a motion of CUE.  See Deshotel v. Nicholson, 
457 F.3d 1258 (Fed. Cir. 2006); see also Richardson v. Nicholson, 
20 Vet. App. 64 (2006); see also Andrews v. Nicholson, 421 F.3d 
1278, 1283 (Fed. Cir. 2005).  When presented with such a request, 
VA must first apply the holding in Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) and give a full and sympathetic reading to 
the claimant's prior submissions to determine whether such a 
claim was reasonably raised.  See also Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).  If it is determined that a 
claim was reasonably raised, VA must then determine whether such 
a claim is pending or whether it was adjudicated as part of a 
final decision.  If such a reasonable claim remains pending, then 
there is no decision on that claim to revise on the basis of CUE; 
however that claim must be adjudicated.  If VA determines that 
the claim was adjudicated, then the claimant may collaterally 
attack the resulting decision on the basis of CUE.  Richardson, 
20 Vet. App. at 71-72.

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a belief 
in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An 
informal claim is a "communication or action indicating intent 
to apply for one or more benefits."  38 C.F.R. § 3.155(a) 
(2010).  In some cases, a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b) (2010).  The date of outpatient 
or hospital examination or date of admission to a VA hospital 
will be accepted as the date of receipt of a claim when such 
reports relate to examination or treatment of a disability for 
which service-connection has previously been established or when 
a claim specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).

It is well settled that an intent to apply for benefits is an 
essential element of any claim, whether formal or informal, and, 
further, the intent must be communicated in writing.  See MacPhee 
v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding 
that the plain language of the regulations requires a claimant to 
have an intent to file a claim for VA benefits); Criswell v. 
Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 
1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim 
for benefits must be in writing); Brannon v. West, 12 Vet. App. 
32, 35 (1998); 38 C.F.R. § 3.27 (1945) (stating that before VA 
can adjudicate a claim for benefits, "the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it"); 38 C.F.R. § 3.1(p) (1996, 2010) (defining 
"claim" as "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit").

With regard to the issue of whether a claim for TDIU was pending 
at the time of the December 1996 rating decision where the 
Veteran has already been granted service connection for the 
disability, the Court has held that 

when an RO is considering a rating increase 
claim from a claimant whose schedular 
rating meets the minimum criteria of 
section 4.16(a) and there is evidence of 
current service-connected unemployability 
in the claimant's claims file or under VA 
control . . . evaluation of that rating 
increase must also include an evaluation of 
a reasonably raised claim for a TDIU rating 
. . . [i]n that situation, where those two 
criteria are satisfied, a well-grounded 
TDIU claim is included in every rating-
increase claim, and VA would be required to 
adjudicate that well-grounded TDIU claim.  

Norris v. West, 12 Vet. App. 413, 421 (1999).  

In addition, when considering the issue of whether a claim for 
TDIU was pending at the time that VA considered a claim for 
entitlement to service connection for a particular disability, 
the Federal Circuit has held that "[o]nce a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, the 'identify the benefit sought' requirement of 
38 C.F.R. § 3.155(a) is met and the VA must consider TDIU."  
Roberson, 251 F.3d at 1384.  "Simply put, under Roberson, a 
claim to TDIU benefits is not a free-standing claim that must be 
pled with specificity; it is implicitly raised whenever a pro se 
veteran, who presents cogent evidence of unemployability, seeks 
to obtain a higher disability rating."  Comer v. Peake, 552 F.3d 
1362, 1367 (Fed. Cir. 2009) (citing Szemraj, 357 F.3d at 1373).  
The Federal Circuit distinguished its holding in Roberson from 
the Court's holding in Norris, noting that "the facts of Norris 
are distinguishable from [the appellant's] situation" because in 
Norris informal claims, which were found to raise TDIU, were made 
subsequent to the initial rating determination whereas in 
Roberson TDIU was found to have been raised as part of the 
initial claim for service connection because the Veteran 
requested the highest rating possible (i.e., assertion of 
unemployability made prior to the initial RO decision that 
granted service connection and awarded a rating).  Roberson, 251 
F.3d at 1383.

At the time of the December 1996 rating decision, the evidence of 
record consisted of the Veteran's service treatment records, a 
May 1994 formal claim for entitlement to service connection for a 
psychiatric disorder, private medical treatment records, and two 
VA mental disorder examinations.  The Veteran's May 1994 claim 
form is silent as to any mention of TDIU or intent to apply for 
TDIU.  In fact, the Veteran crossed out the section entitled "IF 
YOU CLAIM TO BE TOTALLY DISABLED" which requested information 
regarding employment.  In a June 1993 private treatment record, 
F.S., D.O. reported that the Veteran had not "recovered to the 
point where he was able to become involved in competitive 
employment for more than just a short period of time" and that 
the Veteran would have to "take medication that will interfere 
with competitive employment and will restrict him to a disability 
status."  Private treatment records also indicate that the 
Veteran was admitted to the hospital for 10 days in April 1993 
for treatment of his psychiatric disorder.  A July 1994 VA 
examination report is silent as to the Veteran's employment 
status, the impact of his psychiatric disorder on his employment, 
or any other fact relevant to his occupational history.  In 
November 1996, the Veteran underwent another VA mental disorders 
examination at the RO's request to determine the severity of his 
psychiatric disorder.  The examination report reflects that the 
Veteran stated that he felt that he would "never be able to 
'work again.'"  The Veteran reported that, after service, he 
worked in heavy equipment, and that his last job was in 1989 or 
early 1990 "at which time he reports he couldn't take it any 
more due to his physical limitations of his right leg and back 
pain, and also because he was in [sic] increased psychiatric 
medications."

After a thorough and sympathetic review of the evidence of record 
at the time of the December 1996 rating decision, the Board 
concludes that the evidence does not show that a claim for 
entitlement to a TDIU was pending at the time of the December 
1996 rating decision.  Initially, the Board observes that the 
Veteran's service-connected psychiatric disorder was assigned an 
evaluation of 50 percent at the time of the December 1996 rating 
decision and thus did not meet the minimum criteria of a 60 
percent evaluation under 38 C.F.R. § 4.16(a) (1996).  
Accordingly, a claim for entitlement to TDIU was not pending at 
the time of the December 1996 rating decision under the criteria 
set forth in Norris.  

In addition, while a claim for entitlement to TDIU benefits "is 
implicitly raised whenever a pro se veteran, who presents cogent 
evidence of unemployability, seeks to obtain a higher disability 
rating," the evidence does not show that the Veteran sought to 
obtain a higher disability rating at any time prior to the 
December 1996 rating decision.  The only communication of record 
submitted by the Veteran at the time of the December 1996 rating 
decision was the May 1994 formal claim for entitlement to service 
connection for a psychiatric disorder.  As noted above, the 
Veteran specifically crossed out that section of the form 
pertaining to whether he claimed to be totally disabled.  By an 
August 1994 rating decision, the RO granted service connection 
for a psychiatric disorder and awarded a 30 percent evaluation.  
The Veteran did not file an appeal of the evaluation assigned by 
the August 1994 rating decision or otherwise indicate an intent 
to apply for a higher evaluation at that time or at any time 
prior to the December 1996 rating decision.  Moreover, the 
Veteran has not alleged CUE in the August 1994 rating decision.  
Although the issue of entitlement to an increased evaluation for 
a psychiatric disorder was addressed by the RO in the December 
1996 rating decision, it was not done so at the Veteran's request 
for an increased rating.  Further, the Veteran did not appeal the 
rating assigned by the December 1996 rating decision or otherwise 
seek an increased rating.  Thus, the evidence of record at the 
time of the December 1996 rating decision does not show that the 
Veteran sought to obtain a higher disability rating for his 
service-connected psychiatric disorder at any time prior to the 
December 1996 rating decision.  Accordingly, as the evidence does 
not reflect that the Veteran sought the highest rating possible 
for his psychiatric disorder at the time of the December 1996 
rating decision, the RO was under no obligation to consider 
entitlement to a TDIU in its December 1996 rating decision.  
Roberson, 251 F.3d at 1384; Comer, 552 F.3d at 1367.  

Moreover, the evidence of record at the time of the December 1996 
rating decision does not constitute a formal or informal claim 
for entitlement to a TDIU under 38 C.F.R. §§ 3.155 or 3.157.  As 
noted above, the Veteran did not submit a formal claim of 
entitlement to TDIU prior to December 1996; in fact, the first 
formal claim for entitlement to TDIU is dated in December 2001.  
Further, the evidence of record at the time of the December 1996 
rating decision does not constitute an informal claim for 
entitlement to a TDIU.  Although F.S., D.O. noted in a June 1993 
private treatment letter that the Veteran had not "recovered to 
the point where he was able to become involved in competitive 
employment for more than just a short period of time" and that 
the Veteran would have to "take medication that will interfere 
with competitive employment and will restrict him to a disability 
status" and while private treatment records indicate that the 
Veteran was admitted to the hospital from for 10 days in April 
1993 for treatment of his psychiatric disorder, this evidence 
does not establish an informal claim because the psychiatric 
disorder was not yet service-connected at the time of those 
treatment reports and a claim for TDIU was not filed within one 
year thereafter.  38 C.F.R. § 3.157(b).  Further, the statements 
made by the Veteran during the November 1996 VA examination do 
not constitute an informal claim for TDIU.  Although the 
examination report reflects that the Veteran stated that he would 
"never be able to 'work again'" and reported that, after 
service, his last job was in 1989 or early 1990 "at which time 
he reports he couldn't take it any more due to his physical 
limitations of his right leg and back pain, and also because he 
was in [sic] increased psychiatric medications," the November 
1996 VA examination report does not constitute an informal claim 
because it does not identify the benefit sought.  38 C.F.R. § 
3.155(a).  The Board finds that the Veteran's statements that he 
felt he would not work again, and had lost his job due to right 
leg pain, back pain, and an increase in his psychiatric 
medication, do not constitute an informal claim for TDIU due to 
his service-connected psychiatric disorder.

Because the Veteran did not have a claim for entitlement to TDIU 
pending at the time of the December 1996 rating decision, the 
argument alleging CUE in the December 1996 rating decision based 
on failure to adjudicate a claim for entitlement to TDIU lacks 
legal merit.  Here, the December 1996 rating decision is not 
final and binding with respect to any claim for entitlement to a 
TDIU.  For this reason, as a matter of law, the December 1996 
rating decision cannot be the subject of a claim of CUE regarding 
entitlement to a TDIU.  

Even if the Board were to find that a claim for entitlement to a 
TDIU was pending at the time of the December 1996 rating 
decision, the claim is no longer pending; it is deemed denied in 
accordance with the Federal Circuit's decision in Deshotel and 
the Court's decision in Ingram v. Nicholson.  Deshotel, 457 F.3d 
1258 (if the record shows the existence of an unadjudicated 
claim, raised along with an adjudicated claim, and the RO's 
decision acts (favorably or unfavorably) on one of the claims, 
but fails to specifically address the other claim, the second 
claim is deemed denied); Ingram v. Nicholson, 21 Vet. App. 232, 
248 (2007) (where the RO assigns less than 100 percent for the 
service-connected disability upon which a TDIU claim is 
predicated, a claimant is understood to have "received general 
notice of the denial of [her] TDIU claim[].").  

The Board acknowledges the Veteran's argument that, if the claim 
for entitlement to TDIU is deemed denied by the December 1996 
rating decision, then "the VA committed clear and unmistakable 
error by not informing him of the denial as required by 38 C.F.R. 
§ 3.103(b)(1)."  Nevertheless, as discussed in Ingram, "[i]t is 
reasonable to say that an appellant who receives a disability 
rating that is less than 100% has notice of how his conditions 
have been rated and has the opportunity to appeal the rating 
decision.  Even if he does not have a clear understanding of 
TDIU, he does have a clear statement of which disability is being 
rated and the fact that the Secretary has declared it to be less 
than 100% disabling."  21 Vet. App. at 248.  Thus, even though 
the RO did not provide the Veteran with specific notice in 
compliance with 38 C.F.R. § 3.103(b)(1) that his claim of 
entitlement to TDIU was denied by the December 1996 rating 
decision, the January 1997 notice letter which was provided 
notified the Veteran that he was awarded a 50 percent evaluation 
for his psychiatric disorder and that he could appeal the RO's 
decision.  See Adams v. Shinseki, 568 F.3d 956, 964-65 (Fed. Cir. 
2009) (rejecting the argument that application of the implicit 
denial rule violates the due process right to receive fair notice 
of the regional office's decision denying a claim for benefits).  
Accordingly, the RO's failure to provide notice of an implicit 
denial of TDIU in compliance with 38 C.F.R. § 3.103(b)(1) does 
not constitute CUE.  

II.  Failure to Correctly Apply the Schedular Criteria

The Veteran also contends that, in its December 1996 rating 
decision, the RO failed to correctly apply the schedular criteria 
to his claim.  Specifically, the Veteran contends that the 
evidence of record at the time of the December 1996 rating 
decision shows that he was entitled to a 100 percent rating 
because the evidence established that he was unable to work due 
to his service-connected psychiatric disorder.

By an August 1994 rating decision, service connection for a 
psychiatric disorder was granted, and a 30 percent evaluation was 
assigned under the provisions of 38 C.F.R. § 4.132, Diagnostic 
Code 9206 (1994), effective May 2, 1994.  By a December 1996 
rating decision, the RO assigned a 50 percent evaluation for 
bipolar disorder under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9432 (1997).  The Veteran did not appeal the RO's 
December 1996 rating decision; thus, it is final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a).

At the time of the December 1996 rating decision, the Veteran's 
bipolar disorder was evaluated pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9432.  The Board acknowledges that the Veteran's 
bipolar disorder was rated under 38 C.F.R. § 4.132, Diagnostic 
Code 9206 prior to November 19, 1996.  This is so because the 
applicable rating criteria for mental disorders were amended, 
effective November 7, 1996.  See 61 Fed. Reg. 52700 (Oct. 8, 
1996).  Where a law or regulation changes during the pendency of 
a claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 25179 
(2004).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date of 
that change.  If the former version is more favorable, VA can 
apply the earlier version of the regulation for the period prior 
to, and from, the effective date of the change.  38 U.S.C.A. § 
5110 (West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Under the regulations in effect prior to November 7, 1996, 
bipolar disorder was considered a psychotic disorder and 
evaluated under the provisions of 38 C.F.R. § 4.132, Diagnostic 
Code 9206 (1996).  To that end, a 30 percent evaluation was 
warranted when there was definite impairment of social and 
industrial adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9206 
(1996).  A 50 percent evaluation was for application when there 
was considerable impairment of social and industrial 
adaptability.  Id.  A 70 percent evaluation was assigned when 
there was lesser symptomatology, such as to produce severe 
impairment of social and industrial adaptability.  Id.  A 100 
percent evaluation was for application when there was active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial adaptability.  Id.

Under the amended regulations effective November 7, 1996, 
Diagnostic Code 9432 provides that a 30 percent is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9432 (2010).  A 50 percent evaluation is for 
application when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  A 70 percent evaluation is assigned 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work-
like setting); and inability to establish and maintain effective 
relationships.  Id.  A maximum 100 percent evaluation was for 
assignment when the evidence showed total occupational and social 
impairment, due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.

In evaluating the evidence, various Global Assessment of 
Functioning (GAF) scores have been assigned by clinicians.  The 
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 
(1995).  For example, a GAF score of 31-40 indicates some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at school).  
DSM-IV at 46-47.

At the time of the RO's December 1996 rating decision, the only 
medical evidence of record pertaining to the Veteran's bipolar 
disorder after the August 1994 rating decision was a November 
1996 VA mental disorders examination.  The RO considered this 
evidence in its December 1996 rating decision, as is evidenced by 
its discussion of the findings reported in the November 1996 VA 
examination.  

The November 1996 VA mental disorders examination noted the 
Veteran's complaints of manic and depressive symptoms.  He stated 
that when he was depressed, he would stay depressed for about six 
months and that he would not see his friends or parents during 
that time, noting that he did not like to do anything.  He 
reported that, during the manic phase, he was "superhyped," 
"running 90 miles per minute" and that he could not settle 
down.  He stated that, during those times, he wanted to do things 
that he knew he was not able to do, and that he worried about the 
little things, but not the big things.  He reported that he was 
violent and always on the go, and that he hardly slept.  He noted 
that his main concern during the manic phase was the fear of 
hurting people due to increased anger.  The examiner stated that 
the "fact that the veteran feels that he will never be able to 
'work again' bothers him" and that he worried a lot about the 
things that his bipolar disorder made him feel.  The Veteran 
reported that he had been married four times and to the same 
woman twice.  He noted that he was divorced three times, and that 
he had three children whom he was very close to.  He reported 
that he had a couple of close friends and that he lived with his 
mother.  The Veteran also stated that, after service, he worked 
in heavy equipment, but that his last job was in 1989 or early 
1990.  The examiner stated that the Veteran "reports he couldn't 
take it any more due to his physical limitations of his right leg 
and back pain, and also because he was in [sic] increased 
psychiatric medications."

Mental status examination revealed the Veteran to be clean and 
moderately groomed.  He denied any type of hallucinations, but 
reported that he was paranoid all of the time.  The Veteran 
exhibited a normal range of psychomotor behavior and good eye 
contact.  His affect was blunted and pleasant.  His speech was 
articulate, clear, and coherent.  He denied suicidal and 
homicidal thoughts, hallucinations, and delusions; however, he 
mentioned feeling paranoid all the time, noting that he felt that 
people were watching him and plotting against him and that he did 
not trust them.  The Veteran was fully oriented with fair 
concentration and intact memory.  Insight was fair and judgment 
was guarded.  The VA examiner diagnosed mixed bipolar disorder 
and history of alcohol abuse in full remission and assigned a GAF 
score of 40.  The examiner concluded that the Veteran would 
benefit from assistance handling benefits in light of his 
"significant emotional liability."

Based upon the evidence before the RO at the time of the December 
1996 rating decision, the RO was clearly within the bounds of 
rating judgment when it reached the conclusion that the Veteran's 
bipolar disorder warranted an increased evaluation of 50 percent, 
but no more.  See Porter, 5 Vet. App. 233; see also Kronberg v. 
Brown, 4 Vet. App. 399 (1993).  The evidence reflects the 
Veteran's complaints of symptoms including depression, social 
isolation, loss of interest in activities, manic behavior, 
insomnia, worry, violence, and anger outbursts.  The medical 
evidence shows that the Veteran was alert and fully oriented, 
clean, and moderately groomed, with good eye contact.  He 
exhibited normal range of psychomotor activity, and his speech 
was articulate, clear, and coherent.  His affect was blunted and 
pleasant, and he denied suicidal ideation, homicidal ideation, 
hallucinations, and delusions.  He endorsed paranoid feelings.  
His concentration and memory were intact, insight was fair, and 
judgment was guarded.  Although the Veteran reported that he was 
divorced three times, he noted that he was very close with his 
children, lived with his mother, and had a few close friends.

The Veteran's GAF score during this period was 40, which 
contemplates some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  See DSM-IV, 46-
47.  Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence of 
record and set forth a decision based on the totality of the 
evidence.  See Carpenter, 8 Vet. App. at 242.

Although there is some evidence of impaired impulse control and 
near-continuous depression affecting the ability to function 
independently, there is no evidence of occupational and social 
impairment with deficiencies in most areas due to such symptoms 
as suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty adapting to stressful 
circumstances; or inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432.  
Moreover, although the Veteran reported some concern for violent 
behavior, there is no evidence of total occupational and social 
impairment due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; intermittent 
ability to perform the activities of daily living; disorientation 
to time or place; or memory loss for names of close relatives, 
own occupation, or own name.  Id.  While the Veteran reported 
that he stopped working in 1989 or 1990 due to his psychiatric 
medications along with his right leg and back pain, this lay 
statement alone does not indisputably demonstrate total 
occupational and social impairment as a result of the Veteran's 
bipolar disorder.  Thus, the RO was within its rating judgment 
when it determined that the Veteran's bipolar disorder warranted 
a 50 percent evaluation, but no greater.

As previously mentioned, on November 7, 1996, VA revised the 
diagnostic criteria for evaluating psychiatric disabilities.  
Although the new criteria cannot be applied prior to their 
effective date, the old criteria can be applied after the 
effective date of the new regulation if the result is more 
favorable to the veteran.  Kuzma, 341 F. 3d at 1328.  Although 
the December 1996 rating decision does not specifically reflect 
that the RO considered rating the Veteran's bipolar disorder 
under the diagnostic criteria in effect prior to November 7, 
1996, the fact that the rating decision did not explicitly recite 
the regulations does not establish that they were not considered.  
Pursuant to the presumption of regularity attending the official 
acts of public officers, it must be concluded that all relevant 
law and evidence was considered.  Dolan v. Brown, 9 Vet. App. 
358, 362 (1996). 

In this case, the old criteria do not provide for an evaluation 
greater than 50 percent for bipolar disorder based on the 
evidence in the claims file at the time of the December 1996 
rating decision.  Specifically, the evidence does not 
indisputably show severe impairment of social and industrial 
adaptability.  As previously noted, the Veteran reported that he 
was very close with his children, that he lived with his mother, 
and that he had a few close friends.  Although the Veteran noted 
that he had not worked since 1989 or 1990, he reported that his 
reason for not working included the physical limitations caused 
by his right leg and back pain as well as his increased 
psychiatric medications; thus, the Veteran did not claim, and the 
evidence does not show, that there was severe impairment of 
social and industrial adaptability as a result of the Veteran's 
bipolar disorder as the evidence does not reveal that the Veteran 
was unemployable solely as a result of his bipolar disorder or 
what effect the Veteran's bipolar disorder had on his 
employability.  See 38 C.F.R. § 4.132, Diagnostic Code 9206 
(1996).  

With respect to the representative's argument that the RO did not 
properly apply 38 C.F.R. § 4.132, Diagnostic Code 9206 because 
the evidence showed that the Veteran was unemployable, while the 
RO did not specifically cite to Johnson v. Brown, the RO clearly 
noted its consideration of the Veteran's reported employment 
history, as the December 1996 rating decision indicated that the 
Veteran was not working.  The RO's failure to find that the 
evidence showed that the Veteran was unemployable as a result of 
his bipolar disorder does not warrant revision of the December 
1996 rating decision based on CUE.  In essence, the Veteran is 
really disagreeing with the weight accorded the evidence of 
record and the interpretation of the facts by the RO.  As 
previously noted, the RO acknowledged that the Veteran was not 
working, but did not find that the Veteran was unemployable due 
to his bipolar disorder.  A disagreement as to how the facts were 
weighed or evaluated does not give rise to CUE.  See Russell, 3 
Vet. App. 310.  Simply to claim clear and unmistakable error on 
the basis that a previous adjudication had improperly weighed and 
evaluated the evidence can never rise to the stringent definition 
of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.

In sum, the Veteran and his representative have essentially 
argued that the evidence which was of record at the time of the 
December 1996 rating decision was not properly weighed.  Such an 
argument is not a valid basis for CUE.  The Veteran and his 
representative did not present arguments pertaining to the 
regulations which were in effect in December 1996 and how they 
were either not applied or misapplied beyond the general 
allegations that the Veteran met the rating criteria for a 100 
percent evaluation.

Considering the evidence available at the time of the RO's 
December 1996 rating decision, along with the legal authority 
then in effect, the Board finds that the December 1996 RO 
decision assigning a 50 percent evaluation was reasonably 
supported by the evidence then of record and prevailing legal 
authority, and the decision was not undebatably erroneous.  See 
Damrel, 6 Vet. App. at 245.

III.  Failure to Award an Extra-Schedular Rating for TDIU

Last, the Veteran asserts that, in its December 1996 rating 
decision, the RO failed to sympathetically read his claim to 
include entitlement to an extraschedular rating based upon 
unemployability.  Specifically, he maintains that VA failed to 
correctly apply 38 C.F.R. § 3.340(a).  He argues that the 
evidence of record at the time of the December 1996 rating 
decision would have led to an extraschedular rating based on 
unemployability, because the evidence demonstrated his inability 
to work due to the service-connected bipolar disorder.  He points 
to the November 1996 VA examination report which notes that the 
Veteran reported that his last job was in 1989 or 1990 and that 
he stopped working due to the physical limitations of his right 
leg and back pain as well as his increased psychiatric 
medications.

Generally, under 38 C.F.R. § 3.340(a)(1), total disability will 
be considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
Total disability may or may not be permanent.  

With respect to the argument that VA failed to correctly apply § 
3.340(a), this section must be read in conjunction with 38 C.F.R. 
§ 4.16.  In this regard, § 3.340 is located in Chapter 3, which 
pertains to adjudication of compensation and provides a general 
discussion of total ratings and unemployability.  Section 4.16 is 
located in Chapter 4, the Schedule for Rating Disabilities, and 
contains the policies and schedular provisions under which a TDIU 
may be considered.  Under these regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of gainful 
employment.  If there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits based 
on individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Under 38 C.F.R. § 4.16(b), a TDIU might be awarded even if the 
requisite schedular criteria is not met if a claimant is 
nevertheless shown to be unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities.  

In this case, the December 1996 rating decision found that the 
Veteran's bipolar disorder did not result in occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  Implicit 
in such a determination is the finding that the Veteran's 
service-connected bipolar disorder did not result in the 
inability to obtain and/or maintain substantially gainful 
employment.  In other words, although the rating decision did not 
specifically find that the Veteran was not entitled to an 
extraschedular rating based on TDIU, the rating decision did 
discuss the level of occupational impairment attributable to the 
Veteran's service-connected bipolar disorder, and concluded that 
it was not of such severity as to warrant a rating in excess of 
50 percent.

In view of the foregoing, the Board finds that the December 1996 
rating decision's assignment of a 50 percent rating for the 
Veteran's bipolar disorder was supported by the evidence then of 
record and the law in effect at that time.  To the extent that 
error was committed in the December 1996 rating decision, the 
record does not reflect that had it not been made, it would have 
manifestly changed the outcome; it is not absolutely clear that a 
different result would have ensued.  Accordingly, the Board finds 
that the December 1996 rating decision was not the product of 
CUE, and the benefit sought on appeal must be denied.


ORDER

The December 31, 1996 rating decision did not contain CUE; the 
appeal is denied.


____________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


